Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 4 and 17 are pending
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 4 and 17-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment of claim 4 to delete the limitation “sub-optimal”.
The rejection of claims 4 and 17-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment of claim 4 to delete the limitation “sub-optimal”.
Claim Rejections - 35 USC § 102-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 4 and 17-18 under 35 U.S.C. 102(a)(1) as being anticipated  by Triscott (Oncotarget, 2012, 3(10), 1112-1123, cited in the previous Office action), is withdrawn in view of the amendment of claim 4 to newly recite the limitation “wherein the amount of the disulfiram is 125 to 1000 mg per day of body weight” and cancellation of claim 18.
 The rejection of claims 4 and 17 under 35 U.S.C. 102(a)(1) as being anticipated  by Parise (Cancer Chemotherapy and Pharmacology, 2013, 72, 1195-1204, cited in the previous Office action), is withdrawn in view of the amendment of claim 4 to newly recite the limitation “wherein the amount of the disulfiram is 125 to 1000 mg per day of body weight”.

Response to Applicants’ Arguments/Remarks
Applicants’ arguments filed on 07/29/2021 (see pages 1-5 of Remarks), have been fully considered but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendment of claim 4 to newly recite the limitation “wherein the amount of the disulfiram is 125 to 1000 mg per day of body weight”, necessitates a new ground of rejection set forth below.
Applicants’ amendments filed on 07/29/2021, have been fully considered. Applicants have cancelled claim 18. Therefore, claims 4 and 17 are subject of the Office action below.
Claim Rejections - 35 USC § 103
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Triscott (Oncotarget, 2012, 3(10), 1112-1123, cited in the previous Office action) in view of Kennedy (US Pub. No. 20010016600, published 08/23/2001).

125 to 1000 mg/day of disulfiram (DSF); 
an effective amount of temozolomide (TMZ); and
a pharmaceutically acceptable carrier.
The term “an effective amount” recited in claim 4, is not defined by the claim or the instant specification to any to a specific embodiment, e.g., a specific dosage or a specific dosage range, for the “a cytotoxic agent”. The specification (see page 28, lines 1-4) states that as used in accordance with this invention, the term providing an effective amount means either directly administering such a compound of this invention, or administering a prodrug, derivative, or analog which will form an effective amount of the compound of this invention within the body. 
Accordingly, for the purpose of examination, any amount of TMZ that is employed in a pharmaceutical composition comprising DSF and TMZ, is included in the interpretation of “an effective amount”.
Regarding claim 4, Triscott teaches a pharmaceutical composition comprising:
DSF; 
TMZ;  and 
DMSO (pharmaceutically acceptable carrier).
Please see page 1115, left column 1st ¶ under the title “RESULTS” and supplemental Figure 2A-B. DSF suppresses growth and self-renewal of cells from glioblastoma (GBM). DSF augments TMX cytotoxicity by increasing the effectiveness of TMZ in the inhibition of GBM cell growth. Please see abstract and supplemental Figure 2B.
Triscott only differs slightly from instant claim 4 insofar as Triscott is not explicit in teaching DSF at dosing regimen of 125 to 1000 mg/day.
Kennedy is cited for teaching that DSF is typically effective at an amount of about 125 to 1000 mg/day. However, the dosage can vary with the body weight of the patient treated. Please see ¶ 0086.  DSF strongly inhibit the growth of cancer cells of a variety of cell types. Please see abstract and ¶ 0061. Similar to Triscott (see discussions above),  Kennedy teaches that DSF is known for sensitizing tumor cells to cancer chemotherapeutic drugs and could be used to increase their effectiveness in treating neoplasms. Please see ¶ 0013. Kennedy also teaches that active compounds are typically administered in a pharmaceutically acceptable carrier. Please see ¶ 0085.
Accordingly, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Triscott with Kennedy in order to formulate a pharmaceutical composition comprising: i) DSF dosing regimen of 125 to 1000 mg/day; ii) TMZ; and iii) a pharmaceutically acceptable carrier. The artisan of the ordinary skill would have had a reasonable expectation that the composition would exhibit enhance therapeutic efficacy in treating cancer (e.g., GBM), when compared to a monotherapy comprising, for example, TMZ alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 4 and 17, the recitation of the intended outcome of a pharmaceutical composition of instant claim 4 resulting in: i) treating brain tumor cells (claims 4 and 17); ii)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                inhibiting O6-methylguanine DNA methyltransferase (MGMT) in brain tumor cells (claim 4);  iii) sensitization of the brain tumor cells such as glioma cells to TMZ (claim 4); and iv) synergism of at least 3-fold higher to kill brains tumor cells, when compared to the additive effect of the DSF and TMZ, are not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since the cited references combine to disclose the composition of claim 4 (see discussions above), the composition of the cited references must necessarily produce the same outcomes of recited in claims 4 and 17 when the composition is used, i.e., when the composition is, for example administered to a subject suffering from, for example, a brain tumor. This is because each of the recited outcomes is a natural process that flows from the subject and the administered pharmaceutical composition comprising: i) DSF at a dosing regimen of 125 to 1000 mg/day; ii) TMZ; and iii) a pharmaceutically acceptable carrier.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was made. 
Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM D BORI/
Examiner, Art Unit 1629


/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629